--------------------------------------------------------------------------------

 
Exhibit 10.2
 
VISKASE COMPANIES, INC.


REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of November 7,
2006 is made and entered into by and between VISKASE COMPANIES, INC., a Delaware
corporation (the “Company”) and the persons identified on Schedule I hereto
(each, an “Investor” and collectively, the “Investors”). Capitalized terms used
but not otherwise defined herein have the meanings given to them in the Stock
Purchase Agreement (defined below).


WHEREAS, the Investors and the Company have entered into that certain Series A
Preferred Stock Purchase Agreement, dated as of the date hereof, by and between
the Investors and the Company (the “Stock Purchase Agreement”);


WHEREAS, pursuant to the Stock Purchase Agreement, the Company has agreed to
sell and the Investors have agreed to purchase shares of Series A Preferred
Stock;


WHEREAS, the execution and delivery of this Agreement is a condition to the
consummation of the transactions contemplated by the Stock Purchase Agreement;
and


WHEREAS, the Company desires to grant registration rights for the Registrable
Securities pursuant to this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.
Requested Registrations.

 
1.1  Registration Requests. Upon the written request of one or more Initiating
Holders of Registrable Securities holding a majority of all then outstanding
Registrable Securities requesting that the Company effect the registration under
the Securities Act of all or part of such Initiating Holders’ Registrable
Securities and specifying the number of Registrable Securities to be registered
and the intended method of disposition thereof, the Company will promptly, and
in no event more than ten (10) business days after receipt of such request, give
written notice (a “Notice of Requested Registration”) of such request to all
other holders of Registrable Securities, and thereupon will use its best efforts
to effect the registration under the Securities Act of (a) the Registrable
Securities which the Company has been so requested to register by such
Initiating Holder or Holders, and (b) all other Registrable Securities the
holders of which have made written requests to the Company for registration
thereof within fifteen (15) calendar days after the giving of the Notice of
Requested Registration, all to the extent necessary to permit the disposition
(in accordance with the intended methods thereof) of the Registrable Securities
so to be registered. If requested by the holders of a majority of the
Registrable Securities requested to be included in any Requested Registration,
the method of disposition of all Registrable Securities and any other securities
included in such registration shall be an underwritten offering effected in
accordance with Section 6.1. Subject to Section 1.5, the Company may include in
such registration other securities for sale for its own account or for the
account of any other Person.
 
1

--------------------------------------------------------------------------------



1.2  Limitations on Requested Registrations. Notwithstanding anything herein to
the contrary, the Company shall not be required to honor a request for a
Requested Registration if:


(a)  In the case of a Long-Form Registration, the Company has previously
effected three Effective Long-Form Registrations since the date hereof;
provided, however, that there shall be no limit on the number of registrations
effected as Short-Form Registrations, subject to the other provisions of this
Section 1.2;


(b)  the Registrable Securities requested by Initiating Holders to be so
registered does not constitute at least twenty-five percent (25%) of the total
Registrable Securities then outstanding; or


(c)  such request is received by the Company less than one hundred eighty (180)
calendar days following the effective date of any previous registration
statement filed in connection with a Requested Registration or a Piggyback
Registration unless the holder making the request had requested inclusion of
Registrable Securities in such registration statement but was unable to
participate fully as a result of Section 1.5 or 3.3.


1.3  Registration Statement Form. Requested Registrations shall be on such
appropriate registration form promulgated by the Commission as shall be selected
by the Company, and shall be reasonably acceptable to the holders of a majority
of the Registrable Securities to which such registration relates, and shall
permit the disposition of such Registrable Securities in accordance with the
intended method or methods specified in their request for such registration.


1.4  Registration Expenses. The Company will pay all Registration Expenses
incurred in connection with any Requested Registration.


1.5  Priority in Cutback Registrations. If a Requested Registration becomes a
Cutback Registration, the Company will include in any such registration to the
extent of the number which the Managing Underwriter advises the Company can be
sold in such offering (a) first, Registrable Securities requested to be included
in such registration by the Requesting Holders, pro rata on the basis of the
number of Registrable Securities requested to be included by such holders and
(b) second, other securities of the Company proposed to be included in such
registration, allocated in accordance with the priorities then existing among
the Company and the holders of such other securities; and any securities so
excluded shall be withdrawn from and shall not be included in such Requested
Registration.
 
2  Shelf Registration Statement. Upon the written request of one or more
Initiating Holders of Registrable Securities holding a majority of all then
outstanding Registrable Securities (such written request not to be provided
prior to the earlier to occur of (a) (i) thirty (30) calendar days prior to the
scheduled expiration or (ii) the earlier termination of the Rights Offering, as
applicable, and (b) one hundred fifty (150) calendar days from Closing (the
“Effective Date”)), the Company shall within thirty (30) calendar days of
receipt thereof file with the Commission, and thereafter use its best efforts to
have declared effective as soon as practicable after the filing thereof, a
“shelf” registration statement (a “Shelf Registration Statement”) on Form S-1
pursuant to Rule 415 under the Securities Act or on such other form as may be
appropriate under the Securities Act, in each case, covering the resale of all
of the Registrable Securities (the “Shelf Registration”). The Company shall,
subject to customary terms and conditions, use its best efforts to keep the
Shelf Registration Statement continuously effective from the date that such
Shelf Registration Statement is declared effective during the Effective Period
to the extent required to permit the disposition (in accordance with the
intended method or methods thereof, as aforesaid) of the Registrable Securities
so registered. The Company will pay all Registration Expenses incurred in
connection with any Shelf Registration.
 
2

--------------------------------------------------------------------------------


 

3.
Piggyback Registrations.

 
3.1  Right to Include Registrable Securities. Notwithstanding any limitation
contained in Section 1 or Section 2, if the Company at any time on or after the
Effective Date proposes to effect a Piggyback Registration, it will give written
notice (a “Notice of Piggyback Registration”), at least fifteen (15) calendar
days prior to the anticipated filing date, to all holders of Registrable
Securities of its intention to do so and of such holders’ rights under this
Section 3, which Notice of Piggyback Registration shall include a description of
the intended method of disposition of such securities. Upon the written request
of any such holder made within fifteen (15) calendar days after receipt of a
Notice of Piggyback Registration (which request shall specify the Registrable
Securities intended to be disposed of by such holder), the Company will, subject
to the other provisions of this Agreement, include in the registration statement
relating to such Piggyback Registration all Registrable Securities that the
Company has been so requested to register, all to the extent necessary to permit
the disposition of such Registrable Securities in accordance with the intended
method of disposition set forth in the Notice of Piggyback Registration.
Notwithstanding the foregoing, if, at any time after giving a Notice of
Piggyback Registration and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, (a) in
the case of a determination not to register, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith) without prejudice, however, to the rights of any Requesting Holder to
a Requested Registration under Section 1 or a Shelf Registration under
Section 2, and (b) in the case of a determination to delay registering, shall be
permitted to delay registering any Registrable Securities for the same period as
the delay in registering such other securities. No registration effected under
this Section 3 shall relieve the Company of its obligations to effect a
Requested Registration under Section 1 or a Shelf Registration under Section 2.


3.2  Registration Expenses. The Company will pay all Registration Expenses
incurred in connection with any Piggyback Registration.


3.3  Priority in Cutback Registrations. If a Piggyback Registration becomes a
Cutback Registration, the Company will include in such registration to the
extent of the amount of the securities that the Managing Underwriter advises the
Company can be sold in such offering:
 
3

--------------------------------------------------------------------------------


 
(a)  if such registration as initially proposed by the Company was solely a
primary registration of its securities, (i) first, the securities proposed by
the Company to be sold for its own account and (ii) second, (a) any 2003
Securities requested to be included in such registration by requesting holders
of 2003 Securities, (b) any Registrable Securities requested to be included in
such registration by Requesting Holders and (c) any other securities of the
Company proposed to be included in such registration, in the case of
clauses (a), (b) and (c) above, allocated among the holders thereof in
accordance with the priorities then existing among such holders; and
 
(b)  if such registration as initially proposed by the Company was in whole or
in part requested by holders of securities of the Company, other than holders of
Registrable Securities in their capacities as such, pursuant to demand
registration rights, (i) first, such securities held by the holders initiating
such registration and, if applicable, any securities proposed by the Company to
be sold for its own account, allocated in accordance with the priorities then
existing among the Company and such holders, (ii) second, if such registration
was not initially requested by holders of the 2003 Securities in their capacity
as such, any 2003 Securities requested to be included in such registration by
requesting holders of 2003 Securities, (iii) third, any Registrable Securities
requested to be included in such registration by Requesting Holders, pro rata on
the basis of the number of Registrable Securities requested to be included by
such holders, and (iv) fourth, any other securities of the Company proposed to
be included in such registration, allocated among the holders thereof in
accordance with the priorities then existing among the Company and the holders
of such other securities;
 
and any securities so excluded shall be withdrawn from and shall not be included
in such Piggyback Registration.
 
4.  Blackout Periods. The Company shall have the right to delay the filing or
effectiveness of a registration statement required pursuant to Section 1 or
Section 2 hereof or suspend sales under such registration statement during no
more than three (3) periods aggregating to not more than ninety (90) calendar
days in any twelve-month period (a “Blackout Period”) in the event that (a) the
Company would, in accordance with the advice of its counsel, be required to
disclose in the registration statement information not otherwise then required
by law to be publicly disclosed and (b) in the reasonable judgment of the
Company’s Board of Directors, (i) there is a reasonable likelihood that such
disclosure, or any other action to be taken in connection with the prospectus,
would materially and adversely affect or interfere with any financing,
acquisition, merger, disposition of assets (not in the ordinary course of
business), corporate reorganization or other material transaction involving the
Company or (ii) there is a reasonable likelihood that such disclosure would
materially and adversely affect or interfere with the best interests of the
Company or its shareholders; provided, however, that the Company shall delay
during such Blackout Period the filing or effectiveness of, or suspend sales
under, any other registration statement required pursuant to the registration
rights of the holders of any other securities of the Company. The Company shall
promptly give the holders of Registrable Securities written notice of such
determination containing a general statement of the reasons for such
postponement and an approximation of the anticipated delay. Notwithstanding
anything else herein to the contrary, the Company shall not be required to
disclose to the holders of Registrable Securities any of the facts or
circumstances regarding material non-public information giving rise to any
Blackout Period.
 
4

--------------------------------------------------------------------------------


 
5.  Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities under the Securities Act pursuant
to Section 1, Section 2 or Section 3 hereof, the Company will use its best
efforts to effect the registration and sale of such Registrable Securities in
accordance with the intended method of disposition thereof. Without limiting the
foregoing, the Company in each such case will, as expeditiously as possible, use
its best efforts to:
 
5.1  prepare and file with the Commission the requisite registration statement
to effect such registration and to cause such registration statement to become
effective;
 
 
5.2  prepare and file with the Commission such amendments and supplements to
such registration statement and any prospectus used in connection therewith as
may be necessary to maintain the effectiveness of such registration statement
and to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration
statement, in accordance with the intended methods of disposition thereof, until
the earlier of (a) such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement and (b) one hundred twenty
(120) calendar days after such registration statement becomes effective (such
period tolled for any period that the registration statement and/or prospectus
is unavailable to the Requesting Holders as a result of Section 4, Section
5.3(c) or Section 5.3(d); provided that, with respect to the Shelf Registration
Statement, such period shall be the Effective Period);
 
5.3  promptly notify each Requesting Holder and the underwriter or underwriters,
if any: (a) when such registration statement or any prospectus used in
connection therewith, or any amendment or supplement thereto, has been filed
and, with respect to such registration statement or any post-effective amendment
thereto, when the same has become effective, (b) of any written request by the
Commission for amendments or supplements to such registration statement or
prospectus, (c) of the notification to the Company by the Commission of its
initiation of any proceeding with respect to the issuance by the Commission of,
or of the issuance by the Commission of, any stop order suspending the
effectiveness of such registration statement and (d) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction;
 
5.4  furnish to each seller of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each amendment and supplement thereto (in each case including
all exhibits and documents incorporated by reference), such number of copies of
the prospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 promulgated under the Securities Act relating to such
holder’s Registrable Securities, and such other documents, as such holder may
reasonably request to facilitate the disposition of its Registrable Securities;

5

--------------------------------------------------------------------------------



5.5  register or qualify all Registrable Securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
each holder thereof shall reasonably request, keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and take any other action that may be reasonably necessary or advisable
to enable such holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such holder, except that the Company shall not
for any such purpose be required (a) to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this Section 5.5 be obligated to be so qualified, (b) to subject
itself to taxation in any such jurisdiction or (c) to consent to general service
of process in any jurisdiction;


5.6  cause all Registrable Securities covered by such registration statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable each holder thereof to consummate the
disposition of such Registrable Securities;


5.7  furnish to each Requesting Holder a signed counterpart, addressed to such
holder (and the underwriters, if any), of (a) an opinion of counsel for the
Company, dated the effective date of such registration statement (or, if such
registration includes an underwritten Public Offering, dated the date of any
closing under the underwriting agreement), reasonably satisfactory in form and
substance to such holder, including, to the extent requested, a “10b-5 opinion,”
and (b) a “comfort” letter, dated the effective date of such registration
statement (and, if such registration includes an underwritten Public Offering,
dated the date of any closing under the underwriting agreement), signed by the
independent public accountants who have certified the Company’s financial
statements included in such registration statement, in each case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) and, in the case of the accountants’ letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to the underwriters in underwritten Public Offerings of
securities and, in the case of the accountants’ letter, such other financial
matters, as such holder (or the underwriters, if any) may reasonably request;


5.8  notify in writing each holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which any prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and at the request of any such holder promptly prepare and
furnish to such holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

6

--------------------------------------------------------------------------------


 
5.9  provide a CUSIP number and a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement; and


5.10    cause all Registrable Securities covered by such registration statement
to be listed, upon official notice of issuance, on any securities exchange on
which any of the securities of the same class as the Registrable Securities are
then listed.


The Company may require each holder of Registrable Securities as to which any
registration is being effected to, and each such holder, as a condition to
including Registrable Securities in such registration, shall, furnish the
Company with such information and affidavits regarding such holder and the
distribution of such securities as the Company may from time to time reasonably
request in writing in connection with such registration.


Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in Section 5.8, such holder will forthwith
discontinue such holder’s disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 5.8 and, if so directed by the Company, will deliver to
the Company all copies, other than permanent file copies, then in such holder’s
possession of the prospectus relating to such Registrable Securities at the time
of receipt of such notice. In the event the Company shall give any such notice,
the period referred to in Section 5.2 shall be extended by a number of days
equal to the number of days during the period from and including the giving of
notice pursuant to Section 5.8 and to and including the date when each holder of
any Registrable Securities covered by such registration statement shall receive
the copies of the supplemented or amended prospectus contemplated by
Section 5.8.
 
6.
Underwritten Offerings.

 
6.1  Underwritten Requested or Shelf Offerings. In the case of any underwritten
Public Offering being effected pursuant to a Requested Registration or a Shelf
Registration, the Managing Underwriter and any other underwriter or underwriters
with respect to such offering shall be selected, after consultation with the
Company, by the holders of a majority of the Registrable Securities to be
included in such underwritten offering with the consent of the Company, which
consent shall not be unreasonably withheld. The Company shall enter into an
underwriting agreement in customary form with such underwriter or underwriters,
which shall include, among other provisions, indemnities to the effect and to
the extent provided in Section 8. The holders of Registrable Securities to be
distributed by such underwriters shall be parties to such underwriting agreement
and may, at their option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters also be made to and for their benefit and that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement also be conditions precedent to their
obligations. No holder of Registrable Securities shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
holder and its ownership of the securities being registered on its behalf and
such holder’s intended method of distribution and any other representation
required by law. No Requesting Holder may participate in such underwritten
offering unless such holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. If any Requesting
Holder disapproves of the terms of an underwriting, such holder may elect to
withdraw therefrom and from such registration by notice to the Company and the
Managing Underwriter, and each of the remaining Requesting Holders shall be
entitled to increase the number of Registrable Securities being registered to
the extent of the Registrable Securities so withdrawn in the proportion which
the number of Registrable Securities being registered by each such remaining
Requesting Holder bears to the total number of Registrable Securities being
registered by all such remaining Requesting Holders.

7

--------------------------------------------------------------------------------




6.2  Underwritten Piggyback Offerings. If the Company at any time proposes to
register any of its securities in a Piggyback Registration and such securities
are to be distributed by or through one or more underwriters, the Company will,
subject to the provisions of Section 3.3, use its best efforts to arrange for
such underwriters to include the Registrable Securities to be offered and sold
by such holder among the securities to be distributed by such underwriter, and
such holders shall be obligated to sell their Registrable Securities in such
Piggyback Registration through such underwriters on the same terms and
conditions as apply to the other Company securities to be sold by such
underwriters in connection with such Piggyback Registration. The holders of
Registrable Securities to be distributed by such underwriters shall be parties
to the underwriting agreement between the Company and such underwriter or
underwriters and may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters also be made to and for
their benefit and that any or all of the conditions precedent to the obligations
of such underwriters under such underwriting agreement also be conditions
precedent to their obligations. No holder of Registrable Securities shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such holder and its ownership of the securities being registered on
its behalf and any other representation required by law. No Requesting Holder
may participate in such underwritten offering unless such holder agrees to sell
its Registrable Securities on the basis provided in such underwriting agreement,
including provisions requiring such holder to refrain from selling Registrable
Securities for a customary period of time before and following such offering,
and completes and executes all questionnaires, powers of attorney, indemnities
and other documents reasonably required under the terms of such underwriting
agreement. If any Requesting Holder disapproves of the terms of an underwriting,
such holder may elect to withdraw therefrom and from such registration by notice
to the Company and the Managing Underwriter, and each of the remaining
Requesting Holders shall be entitled to increase the number of Registrable
Securities being registered to the extent of the Registrable Securities so
withdrawn in the proportion that the number of Registrable Securities being
registered by each such remaining Requesting Holder bears to the total number of
Registrable Securities being registered by all such remaining Requesting
Holders.
 
7.
Holdback Agreements.

 
8

--------------------------------------------------------------------------------


 
7.1  Unless the Managing Underwriter otherwise agrees, in connection with the
first Public Offering hereunder, each holder of Registrable Securities, by
acquisition of such Registrable Securities, agrees, and agrees to cause its
Affiliates, not to effect any public sale or distribution (including a sale
under Rule 144) of such securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the fourteen (14)
calendar days prior to and the ninety (90) calendar days after the date the
registration statement is declared effective by the SEC (an “Effective
Registration”) in connection with such Public Offering (or for such shorter
period of time as is sufficient and appropriate, in the opinion of the Managing
Underwriter, in order to complete the sale and distribution of the securities
included in such Effective Registration), except as part of such registration
statement, whether or not such holder participates in such registration.
Notwithstanding anything to the contrary in this Section 7 no holder of
Registrable Securities, or any of its Affiliates, shall be prohibited from any
public sale or distribution of such securities in connection with any Effective
Registration unless all officers and directors of the Company agree to
substantially the same limitations on public sale or distribution applicable to
holders of Registrable Securities.


7.2  Unless the Managing Underwriter, if any, otherwise agrees, in connection
with the first Effective Registration hereunder, the Company agrees, and agrees
to cause its Affiliates, (a) not to effect any public sale or distribution of
the Company's equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the fourteen (14)
calendar days prior to and the ninety (90) calendar days after the date such
registration statement is declared effective by the SEC (or for such shorter
period of time as is sufficient and appropriate, in the opinion of the Managing
Underwriter, in order to complete the sale and distribution of the securities
included in such Effective Registration), except as part of such underwritten
registration and except pursuant to registrations on Form S-4 or Form S-8
promulgated by the Commission or any successor or similar forms thereto, and (b)
to cause each holder of the Company's equity securities, or of any securities
convertible into or exchangeable or exercisable for such securities, in each
case purchased from the Company at any time after the date of this Agreement
(other than in a Public Offering), to agree not to effect any such public sale
or distribution of such securities (including a sale under Rule 144), during
such period, except as part of such underwritten registration. Unless the
Managing Underwriter otherwise agrees, in connection with any Effective
Registration other than the first Effective Registration hereunder, the Company
agrees, and agrees to cause its Affiliates, (x) not to effect any public sale or
distribution of the Company's equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, during the fourteen
(14) calendar days prior to and the ninety (90) calendar days after the
effective date of the registration statement filed in connection with an
underwritten offering made pursuant to a Requested Registration or a Piggyback
Registration (or for such shorter period of time as is `and appropriate, in the
opinion of the Managing Underwriter, in order to complete the sale and
distribution of the securities included in such Effective Registration), except
as part of such underwritten registration and except pursuant to registrations
on Form S-4 or Form S-8 promulgated by the Commission or any successor or
similar forms thereto, and (y) to cause each holder of the Company's equity
securities, or of any securities convertible into or exchangeable or exercisable
for such securities, in each case purchased from the Company at any time after
the date of this Agreement (other than in a Public Offering), to agree not to
effect any such public sale or distribution of such securities (including a sale
under Rule 144), during such period, except as part of such underwritten
registration.

9

--------------------------------------------------------------------------------


 
8.
Indemnification.

 
8.1  Indemnification by the Company. The Company shall, to the fullest extent
permitted by law, indemnify and hold harmless each seller of Registrable
Securities included in any registration statement filed in connection with a
Requested Registration, a Shelf Registration or a Piggyback Registration, its
directors and officers, and each other Person, if any, who controls any such
seller within the meaning of the Securities Act, against any losses, claims,
damages, expenses or liabilities, joint or several (together, “Losses”), to
which such seller or any such director or officer or controlling Person may
become subject under the Securities Act or otherwise, including but not limited
to under the Exchange Act and state securities laws, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading, and the
Company will reimburse such seller and each such director, officer and
controlling Person for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Loss (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Loss (or action or proceeding in
respect thereof) arises out of or is based upon (a) an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by such seller specifically stating that it is for use in the preparation
thereof, (b) such seller’s failure to send or give a copy of the final
prospectus to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus, and such seller
was provided such final prospectus or (c) such seller’s continued use of any
prospectus, or supplement or amendment thereof, or distribution of securities
therewith, of which such seller was notified to discontinue use pursuant to
Section 5.8 hereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such seller or any such
director, officer or controlling Person, and shall survive the transfer of such
securities by such seller. The Company shall also indemnify each other Person
who participates (including as an underwriter) in the offering or sale of
Registrable Securities, their officers and directors and each other Person, if
any, who controls any such participating Person within the meaning of the
Securities Act to the same extent as provided above with respect to sellers of
Registrable Securities.


8.2  Indemnification by the Sellers. Each holder of Registrable Securities that
are included or are to be included in any registration statement filed in
connection with a Requested Registration, a Shelf Registration or a Piggyback
Registration, as a condition to including Registrable Securities in such
registration statement, shall, to the fullest extent permitted by law, indemnify
and hold harmless the Company, its directors and officers, and each other
Person, if any, who controls the Company within the meaning of the Securities
Act, against any Losses to which the Company or any such director or officer or
controlling Person may become subject under the Securities Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading, if such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company through an instrument duly executed by such
seller specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement; provided, however, that the obligation to
provide indemnification pursuant to this Section 8.2 shall be several, and not
joint and several, among such Indemnifying Parties on the basis of the number of
Registrable Securities included in such registration statement, and the
aggregate amount that may be recovered from any holder of Registrable Securities
pursuant to the indemnification provided for in this Section 8.2 in connection
with any registration and sale of Registrable Securities shall be limited to the
total gross proceeds received by such holder from the sale of such Registrable
Securities. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling Person and shall survive the transfer of such securities
by such seller. Such holders shall also indemnify each other Person who
participates (including as an underwriter) in the offering or sale of
Registrable Securities, their officers and directors and each other Person, if
any, who controls any such participating Person within the meaning of the
Securities Act to the same extent as provided above with respect to the Company.

10

--------------------------------------------------------------------------------




8.3  Notices of Claims, etc. Promptly after receipt by an Indemnified Party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding Section 8.1 or 8.2, such Indemnified Party will, if
a claim in respect thereof is to be made against an Indemnifying Party pursuant
to such paragraphs, give written notice to the latter of the commencement of
such action, provided that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under Section 8.1 or 8.2, except to the extent that the Indemnifying Party is
actually prejudiced by such failure to give notice. In case any such action is
brought against an Indemnified Party, the Indemnifying Party shall be entitled
to participate in and, unless, in the reasonable judgment of any Indemnified
Party, a conflict of interest between such Indemnified Party and any
Indemnifying Party exists with respect to such claim, to assume the defense
thereof, jointly with any other Indemnifying Party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation; provided that the
Indemnified Party may participate in such defense at the Indemnified Party’s
expense; and provided further that the Indemnified Party or Indemnified Parties
shall have the right to employ one counsel to represent it or them if, in the
reasonable judgment of the Indemnified Party or Indemnified Parties, it is
advisable for it or them to be represented by separate counsel by reason of
having legal defenses that are different from or in addition to those available
to the Indemnifying Party, and in that event the reasonable fees and expenses of
such one counsel shall be paid by the Indemnifying Party. If the Indemnifying
Party is not entitled to, or elects not to, assume the defense of a claim, it
will not be obligated to pay the fees and expenses of more than one counsel for
the Indemnified Parties with respect to such claim, unless in the reasonable
judgment of any Indemnified Party a conflict of interest may exist between such
Indemnified Party and any other Indemnified Parties with respect to such claim,
in which event the Indemnifying Party shall be obligated to pay the fees and
expenses of such additional counsel for the Indemnified Parties. No Indemnifying
Party shall consent to entry of any judgment or enter into any settlement
without the consent of the Indemnified Party that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. No Indemnifying Party shall be subject to any liability for any
settlement made without its consent, which consent shall not be unreasonably
withheld.

11

--------------------------------------------------------------------------------




8.4  Contribution. If the indemnity and reimbursement obligation provided for in
this Section 8 is unavailable or insufficient to hold harmless an Indemnified
Party in respect of any Losses (or actions or proceedings in respect thereof)
referred to therein, then the Indemnifying Party shall contribute to the amount
paid or payable by the Indemnified Party as a result of such Losses (or actions
or proceedings in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnified Party on the other hand in connection with statements or omissions
that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that the aggregate amount that may be
recovered from any holder of Registrable Securities pursuant to this Section 8.4
in connection with any registration and sale of Registrable Securities shall be
limited to the total proceeds received by such holder from the sale of such
Registrable Securities. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The amount paid by an
Indemnified Party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any Loss that is the subject of this paragraph. No Indemnified
Party guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from the
Indemnifying Party if the Indemnifying Party was not guilty of such fraudulent
misrepresentation.


8.5  Other Indemnification. Indemnification similar to that specified in the
preceding paragraphs of this Section 8 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any federal
or state law or regulation of any governmental authority other than the
Securities Act. The provisions of this Section 8 shall be in addition to any
other rights to indemnification or contribution that an Indemnified Party may
have pursuant to law, equity, contract or otherwise. To the extent that the
indemnity provisions contained in any underwriting agreement to which the
Company is a party conflict with this Section 8, such underwriting agreement
shall control.

12

--------------------------------------------------------------------------------




8.6  Indemnification Payments. The indemnification required by this Section 8
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or Losses are
incurred; provided that the Person to whom expenses are paid or advanced
provides an undertaking to repay such advance if it is ultimately determined
that such Person is not entitled to indemnification hereunder.
 
9.  Covenants Relating to Rule 144. The Company will file reports in compliance
with the Exchange Act, will comply with all rules and regulations of the
Commission applicable in connection with the use of Rule 144 and take such other
actions and furnish such holder with such other information as such holder may
request in order to avail itself of such rule or any other rule or regulation of
the Commission allowing such holder to sell any Registrable Securities without
registration, and will, at its expense, forthwith upon the request of any holder
of Registrable Securities, deliver to such holder a certificate, signed by the
Company’s principal financial officer, stating (a) the Company’s name, address
and telephone number (including area code), (b) the Company’s Internal Revenue
Service identification number, (c) the Company’s Commission file number, (d) the
number of shares of each class of capital stock outstanding as shown by the most
recent report or statement published by the Company, and (e) whether the Company
has filed the reports required to be filed under the Exchange Act for a period
of at least ninety (90) calendar days prior to the date of such certificate and
in addition has filed the most recent annual report required to be filed
thereunder. If at any time the Company is not required to file reports in
compliance with either Section 13 or Section 15(d) of the Exchange Act, the
Company at its expense will, forthwith upon the written request of the holder of
any Registrable Securities, make available adequate current public information
with respect to the Company within the meaning of paragraph (c)(2) of Rule 144.
 
10.   Other Registration Rights. The Company represents and warrants to the
Investors that there is not in effect on the date hereof any agreement by the
Company (other than this Agreement, the 2003 Registration Rights Agreement and
the 2004 Registration Rights Agreement) pursuant to which any holders of
securities of the Company have a right to cause the Company to register or
qualify such securities under the Securities Act or any securities or blue sky
laws of any jurisdiction. The Company shall not provide, or agree to provide,
any rights to cause the Company to register or qualify any securities of the
Company under the Securities Act or any securities or blue sky laws of any
jurisdiction which rights are adverse to the rights granted to the Investors
hereunder.
 
13

--------------------------------------------------------------------------------


 
11.    Definitions; Construction.
 
11.1    Definitions. Except as otherwise specifically indicated, the following
terms will have the following meanings for all purposes of this Agreement:
 
“2003 Securities” shall mean any outstanding capital stock of the Company that
constitutes a “Registrable Security,” as such term is defined in the 2003
Registration Rights Agreement; provided, however, that if such capital stock
also constitutes Registrable Securities hereunder, such capital stock shall be
deemed to be Registrable Securities and not 2003 Securities for all purposes
hereunder.
 
“2003 Registration Rights Agreement” shall mean that certain Registration Rights
Agreement dated April 15, 2003 by and among High River Limited Partnership, Debt
Strategies Fund, Inc., Northeast Investors Trust and the Company.


“2004 Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of June 29, 2004, by and between Jefferies & Company, Inc.
and the Company.


“Affiliate,” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.


“Agreement” has the meaning set forth in the preamble.


“Blackout Period” has the meaning set forth in Section 4.


“Commission” means the United States Securities and Exchange Commission, or any
successor governmental agency or authority.


“Common Stock” means shares of common stock, par value $0.01 per share, of the
Company, as constituted on the date hereof, and any stock into which such common
stock shall have been changed or any stock resulting from any reclassification
of such common stock.


“Company” has the meaning set forth in the preamble.


“Cutback Registration” means any Requested Registration or Piggyback
Registration to be effected as an underwritten Public Offering in which the
Managing Underwriter with respect thereto advises the Company and the Requesting
Holders in writing that, in its opinion, the number of securities requested to
be included in such registration (including securities of the Company that are
not Registrable Securities) exceed the number that can be sold in such offering
without a reduction in the selling price anticipated to be received for the
securities to be sold in such Public Offering.


“Effective Date” has the meaning set forth in Section 2.


“Effective Long-Form Registration” means a Long-Form Registration with respect
to a Requested Registration which has been (a) declared or ordered effective in
accordance with the rules of the Commission, and (b) kept effective for the
period of time contemplated by Section 5.2.

14

--------------------------------------------------------------------------------



“Effective Period” shall mean the period commencing with the effective date of
the Shelf Registration Statement and ending at such time as no more Registrable
Securities are outstanding.


“Effective Registration” has the meaning set forth in Section 7.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Form S-1” means Form S-1 promulgated by the Commission under the Securities
Act, or any successor or similar long-form registration statement.


“Form S-3” means Form S-3 promulgated by the Commission under the Securities
Act, or any successor or similar short-form registration statement.


“Form S-4” means Form S-4 promulgated by the Commission under the Securities
Act, or any successor or similar registration statement for the registration of
securities issued in business combination transactions.


“Form S-8” means Form S-8 promulgated by the Commission under the Securities
Act, or any successor or similar registration statement for the registration of
securities to be offered to employees pursuant to employee benefit plans.


“Indemnified Party” means a party entitled to indemnity in accordance with
Section 8.


“Indemnifying Party” means a party obligated to provide indemnity in accordance
with Section 8.


“Initiating Holders” means any holder or holders of Registrable Securities
making a written request pursuant to Section 1 or Section 2 for the registration
of Registrable Securities.


“Investor” and “Investors” have the meaning set forth in the preamble.


“Key Investor” means Koala Holding LLC.


“Long-Form Registration” means a Requested Registration effected by the filing
of a registration statement on Form S-1 with the Commission.


“Losses” has the meaning set forth in Section 8.1.


“Managing Underwriter” means, with respect to any Public Offering, the
underwriter or underwriters managing such Public Offering.


“NASD” means the National Association of Securities Dealers.


“Notice of Piggyback Registration” has the meaning set forth in Section 3.1.

15

--------------------------------------------------------------------------------




“Notice of Requested Registration” has the meaning set forth in Section 1.1.


“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union or association.


“Piggyback Registration” means any registration of equity securities of the
Company under the Securities Act (other than a registration in respect of a
dividend reinvestment or similar plan for stockholders of the Company or on Form
S-4 or Form S-8 promulgated by the Commission, or any successor or similar forms
thereto), whether for sale for the account of the Company or for the account of
any holder of securities of the Company (other than Registrable Securities).


“Public Offering” means any offering of Common Stock to the public, either on
behalf of the Company or any of its securityholders, pursuant to an effective
registration statement under the Securities Act.


“Registrable Securities” means (a) the Shares, (b) the Common Stock received
upon conversion of the Shares, (c) the Option Shares, (d) any additional shares
of Common Stock issued or distributed by way of a dividend, stock split or other
distribution in respect of the Shares and Option Shares, or acquired by way of
any rights offering or similar offering made in respect of the Shares and Option
Shares and (e) in the case of a Key Investor, any Common Stock acquired by the
Key Investor prior to the date hereof and any additional shares of Common Stock
issued or distributed by way of a dividend, stock split or other distribution in
respect of such Common Stock. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (x) a
registration statement with respect to the sale of such securities shall have
become effective after the date hereof under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (y) they shall have been distributed to the public pursuant to
Rule 144 or (z) they shall have ceased to be outstanding.


“Registration Expenses” means all reasonable expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement to effect
the registration of Registrable Securities in a Requested Registration, a Shelf
Registration or a Piggyback Registration, including, without limitation, all
registration, filing, securities exchange listing and NASD fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the fees and disbursements of counsel
for the Company and of its independent public accountants, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance, premiums and other costs of policies of
insurance against liabilities arising out of the Public Offering of the
Registrable Securities being registered and any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
underwriting discounts and commissions and transfer taxes, if any, in respect of
Registrable Securities, which shall be payable by each holder thereof; provided
that the Company will not pay the fees, expenses and disbursements of any
counsel, accountants or advisors (financial or otherwise) of any Person on whose
behalf securities of the Company are included in such registration, except one
special counsel to all holders of such securities.

16

--------------------------------------------------------------------------------



“Requested Registration” means any registration of Registrable Securities under
the Securities Act effected in accordance with Section 1.


“Requesting Holders” means, with respect to any Requested Registration or
Piggyback Registration, the holders of Registrable Securities requesting to have
Registrable Securities included in such registration in accordance with this
Agreement.


“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, and any successor provision thereto.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Shares” means shares of Series A Preferred Stock issued by the Company pursuant
to the Stock Purchase Agreement and any additional shares of Series A Preferred
Stock issued or distributed by way of a dividend, stock split or other
distribution in respect of shares of Series A Preferred Stock.


“Shelf Registration” has the meaning set forth in Section 2.


“Shelf Registration Statement” has the meaning set forth in Section 2.


“Short-Form Registration” means a Requested Registration effected by the filing
of a registration statement on Form S-3 with the Commission.


“Stock Purchase Agreement” has the meaning set forth in the recitals.
 
12.
Miscellaneous.

 
12.1    Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the addresses or facsimile numbers set forth on the signature
pages hereto. All such notices, requests and other communications will (a) if
delivered personally, be deemed given upon delivery, (b) if delivered by
facsimile transmission, be deemed given upon receipt and (c) if delivered by
mail in the manner described, be deemed given upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Section 12.1). Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other parties hereto.

17

--------------------------------------------------------------------------------



12.2    Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof, and
contains the sole and entire agreement between the parties hereto with respect
to the subject matter hereof.


12.3    Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument (which may be executed in any number of counterparts)
duly executed by or on behalf of each of the Company and Persons owning a
majority of the Registrable Securities.


12.4    Waiver. Subject to Section 12.5, any term or condition of this Agreement
may be waived at any time by the party that is entitled to the benefit thereof,
but no such waiver shall be effective unless set forth in a written instrument
duly executed by or on behalf of the party waiving such term or condition. No
waiver by any party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same term
or condition of this Agreement on any future occasion.


12.5    Consents and Waivers by Holders of Registrable Securities. Any consent
of the holders of Registrable Securities pursuant to this Agreement, and any
waiver by such holders of any provision of this Agreement, shall be in writing
(which may be executed in any number of counterparts) and may be given or taken
by Persons owning a majority of the Registrable Securities, and any such consent
or waiver so given or taken will be binding on all the holders of Registrable
Securities.


12.6    No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto, their respective
successors or permitted assigns and any other holder of Registrable Securities,
and it is not the intention of the parties to confer third-party beneficiary
rights upon any other Person other than any Person entitled to indemnity under
Section 8.


12.7    Successors and Assigns; Assignment. All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In addition, this Agreement may be assigned in
whole or from time to time in part by the Investors in connection with the sale
or other transfer of any or all of the Investors’ Registrable Securities,
including sales or transfers to Affiliates.


12.8    Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.


12.9    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof and (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.


18

--------------------------------------------------------------------------------


 
12.10  Remedies. Except as otherwise expressly provided for herein, no remedy
conferred by any of the specific provisions of this Agreement is intended to be
exclusive of any other remedy, and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or otherwise. The election of any one
or more remedies by any party hereto shall not constitute a waiver by any such
party of the right to pursue any other available remedies. Damages in the event
of breach of this Agreement by a party hereto or any other holder of Registrable
Securities would be difficult, if not impossible, to ascertain, and it is
therefore agreed that each such Person, in addition to and without limiting any
other remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and the
Company and each holder of Registrable Securities, by its acquisition of such
Registrable Securities, hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity that such Person may have.


12.11  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.


12.12   Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


[THIS SPACE LEFT BLANK INTENTIONALLY]

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

   
COMPANY:
               
VISKASE COMPANIES, INC.
               
By:
/s/
       
Robert L. Weisman, President and Chief Executive Officer
               
8205 South Cass Avenue, Suite 115
     
Darien, Illinois 60561
     
Fax: (630) 874-0700
     
 
       
For notice purposes, with a copy to:
     
 
       
Thomas A. Monson
     
Jenner & Block LLP
     
One IBM Plaza
     
Chicago, IL 60611
     
Fax: (312) 840-8711
 

 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------





   
INVESTOR:
     
 
       
KOALA HOLDING LLC
     
 
       
 
       
By:
/s/
     
 
       
c/o  Icahn Associates Corp.
     
767 5th Avenue, 47th Floor
     
New York, New York 10153
     
Facsimile: (212) 688-1158
     
 
       
For notice purposes, with a copy to:
     
 
       
Icahn Associates Corp.
     
767 5th Avenue, 47th Floor
     
New York, New York 10153
     
Attn: Keith Schaitkin
     
Facsimile: (212) 688-1158
     
 
       
INVESTOR:
     
 
       
GRACE BROTHERS, LTD.
     
 
       
 
       
By:
/s/
     
 
       
1560 Sherman Avenue, Suite 900
     
Evanston, Illinois 60201
     
Attn: Bradford Whitmore
     
Facsimile: (847) 733-0339
     
 
       
For notice purposes, with a copy to:
     
 
       
Evelyn Arkebauer
     
Sachnoff and Weaver
     
30 S. Wacker Drive, 29th Floor
     
Chicago, IL 60606
     
 
       
INVESTOR:
     
 
       
NORTHEAST INVESTORS TRUST
     
 
       
 
       
By:
/s/
     
 
       
150 Federal Street, Suite 1000
     
Boston, Massachusetts 02110-1745
     
Attn: Bruce Monrad
     
Facsimile: (617) 523-5412
 



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------



SCHEDULE I
 
INVESTORS
 
Koala Holding LLC
 
Grace Brothers, Ltd.
 
Northeast Investors Trust
 

 
 

--------------------------------------------------------------------------------